UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7595


BRANDON ROBERTS,

                    Plaintiff - Appellant,

             and

RANDY GOLDEN; AUGUSTUS WOODARD; JOHN ARTIS,

                    Plaintiffs,

             v.

BOBBY P. SHEARIN, Warden,

                    Defendant - Appellee.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Richard D. Bennett, District Judge. (8:13-cv-01528-RDB)


Submitted: June 20, 2018                                          Decided: July 5, 2018


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon Roberts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Roberts appeals the district court’s order denying his Fed. R. Civ. P.

60(b) motion. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court.         Roberts v. Shearin, No.

8:13-cv-01528-RDB (D. Md. Nov. 21, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2